FILED
                            NOT FOR PUBLICATION                               SEP 29 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50246

              Plaintiff - Appellee,               D.C. No. 2:09-cr-00013-JFW-1

  v.
                                                  MEMORANDUM *
JUAN CARLOS CHAVEZ GOMEZ,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                                                           **
                          Submitted September 27, 2011


Before: HAWKINS, SILVERMAN and W. FLETCHER, Circuit Judges.

       Juan Carlos Chavez Gomez appeals the sentence imposed following his

guilty plea to being an illegal alien found in the United States in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gomez contends that the district court erred by determining that his prior

conviction for assault with a firearm, in violation of California Penal Code §

245(a)(2), constituted a crime of violence under U.S.S.G. § 2L1.2, because section

245(a)(2) does not contain the requisite intent or use of force. Gomez concedes,

however, that this contention is foreclosed. See United States v. Grajeda, 581 F.3d

1186, 1191-97 (9th Cir. 2009); see also United States v. Heron-Salinas, 566 F.3d

898, 899 (9th Cir. 2009).

      As Gomez further concedes, his contentions concerning Almendarez–Torres

are also foreclosed. See Grajeda, 581 F.3d at 1197 (holding that

Almendarez–Torres is binding unless it is expressly overruled by the Supreme

Court).

      AFFIRMED.